 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT
 6
                        SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                     Case No. 20-CR-739-MMA
                                                   ORDER AND JUDGMENT
 9                                                 GRANTING UNITED STATES’
            v.                                     MOTION TO DISMISS
10
11   ANTONIO ALTAMIRANO-
     BARRETO,
12
13                Defendant
14
15         GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the material

16 witness complaints shall be dismissed against Salvador Zalzar-Pelayo, Carlos Enrique
17 Vargas-Mancias, and Miguel Angel Andrade-Espino, without prejudice.
18         IT IS FURTHER ORDERED bond is exonerated. Material Witness Counsel shall

19 prepare an order to disburse funds or release collateral.
20         IT IS SO ORDERED.
21
22         DATED: March 16, 2020

23
24
                                                 _______________________________
25                                               HON. BARBARA L. MAJOR
26                                               UNITED STATES
                                                 MAGISTRATE JUDGE
27
28
